DETAILED ACTION
1.	This communication is in response to the amendment filed on 2/1/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-25 are allowed.


Relevant documents
2.	The following documents are relevant to applicant’s invention but do not constitute prior art.
	A. US 6,882,993 Lawande et al. discloses refreshing of a materialized view based on row operations such as insert and delete. Lawande et al further discloses determining/identifying pluralities of statements that are to be performed on a row of a database table. Lawande however does not disclose: in response to determining whether the plurality of statements are to be performed on the row of the database table, assigning each of the plurality of statements to be performed on the row of the database table to one or more nodes of a plurality of nodes of an execution platform; determining whether execution of the set of actions is complete; and storing a record of each completed action of the set of actions.

	B. US 7,818,297 Peleg et al. discloses refreshing a table following operations or periodically using epoch numbers that identify groups of records that have been added or updated to rows. Peleg however do9es not disclose in response to determining whether the plurality of statements are to be performed on the row of the database table, assigning each of the plurality of statements to be performed on the row of the database table to one or more nodes of a plurality of nodes of an execution platform; determining whether execution of the set of actions is complete; and storing a record of each completed action of the set of actions.

	C. US 6,763,352 Cochrane et al. discloses maintenance of tables with complex expressions by examining changes (insertions/deletions and updating) of rows in databases to maintain consistency throughout the system. Cochrane however does not disclose at least assigning each of the plurality of statements to be performed on the row of the database table to one or more nodes of a plurality of nodes of an execution platform; determining whether execution of the set of actions is complete; and storing a record of each completed action of the set of actions.


Reasons for allowance
3.	The prior art does not teach or fairly suggest in response to determining whether the plurality of statements are to be performed on the row of the database table, assigning each of the plurality of statements to be performed on the row of the database table to one or more nodes of a plurality of nodes of an execution platform; determining whether execution of the set of actions is complete; and storing a record of each completed action of the set of actions.





Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 7, 2022